Title: To Benjamin Franklin from Samuel Hill, 20 July 1779
From: Hill, Samuel
To: Franklin, Benjamin


Sir
Gerhaix 20th July 1779
Permit me to inform your Excellency, that I was Surgeon of the British Sloop of War Drake, when She was taken by the Ranger Continental Sloop of War, off Corrickfergus on the 24th April 1778 and was confin’d on board the Patience Brig in Brest Road from the 7th May following, until the 12th Jany. 1779 at which time I was sent on shore to the Hospital at Brest for Cure of a Fever, and on my recovery was sent to this Town on my Parole of honor, on the 26th Feby. last, since which I have been inform’d that the Crew of the said Sloop Drake is return’d to England.—
I beg leave to pray your Excellency to consider my Case, and to grant me permission to return to my native Country as one of the said Sloops Company. I have the honor to acquaint your Excellency that I have received an order, to leave this Province, and go to Angier [Angers], but have leave from Monsieur Laporte Intendant of Brest to remain her a month longer. I flatter myself your Excellency will honor me with an Answer, before that time is expired.
I have the honor to be your Excellency’s Most Obedient & Most humble Servant
Saml: Hill
 
Addressed: To / His Excellency / Benjamin Franklin Esqr: / Minister and Plenipotentiary / for the united States of / America / at Paris
Notation: Hill Saml. 20. July 1779.
